DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/16/2021 has been entered.
                                              Status of claims
Claims 1-7 and 10-13 as amended on 6/16/2021 are pending and under examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/143939 (Meijer et al) and US 8,367,145 (Ishimoto et al).


1) free “added” branched chain amino acids (BCAA) including leucine, isoleucine and valine (page 2, line 30-31; page 6, lines 5-11); 
2) protein or whey protein (page 2, line 29); 
3) probiotic (see page 2, line 3131); and 
4) dietary fibers (page 2, line 31) or polysaccharides providing for gelling effect such as pectin and/or alginate (page 3, lines 18-19).
The cited composition is provided as yoghurt drinks (page 5, line 7; page 14, line 10), and, thus, it is “gel-like food” composition within the broadest meaning of the claims. The cited document teaches incorporation of fibers or polysaccharides such as alginate (agar) and pectin (page 3, lines 28-29) that are “gelling” agents in view of instant specification definitions (page 12, lines 31-32). Thus, the cited document teaches a food composition in “a gel-like” form. 
Further, as applied to the amounts of the cited composition components (protein, BCAA, probiotic and fibers): 
In the cited composition protein or whey protein is provided in amount at least 50g per 100 g of dry weight; and a liquid form of the composition comprises 10% -20% of the dry matter (page 3, line 8-11). Thus, the protein or whey protein contents in the liquid form or in yoghurt drinks is in the range 5-10% which falls into the claimed range 1-12%. The cited document also describes incorporation of 9-9.7 g of protein including 
The cited document WO 2010/143939 (Meijer et al) teaches (see paragraph bridging pages 6-7) incorporation of BCAA such as leucine in amount up to 5 g per 100ml as a total leucine including both leucine form protein and added “free” AA. The cited document WO 2010/143939 (Meijer et al) further teaches that, when whey protein is incorporated into the composition, between 35-70% of leucine is added as free leucine. Thus, the amount of free leucine (in total 5g/100ml) is 1.75-3.5 g/100ml or 1.75-3.5% which falls into the claimed range 1-10% as required for the BCAA content of the claimed composition. 
The cited document WO 2010/143939 (Meijer et al) teaches incorporation of probiotic in amount 109 - 10 10 CFU per 100ml or per 100g of gel like yogurt drink (page 16) which falls into the claimed range as required for the probiotic content of the claimed composition. The probiotic is lactic acid bacteria including Lactobacillus (page 16, and page 7, lines 18-20). 
 The cited document WO 2010/143939 (Meijer et al) teaches incorporation of fibers including gelling pectin in amounts 0.2-10 wt% either in dry or in liquid (page 10, lines 11-14). Thus, the amounts of gelling polysaccharide overlap the claimed range 0.2-1.7%. 
Thus, as applied to claims 1, 4, 6 and 10: the cited document WO 2010/143939 (Meijer et al) discloses a gel-like food composition comprising same main ingredients (free BCAA, whey protein, lactic bacterium probiotic and polysaccharide) in the same amounts as required for the product of claim 1 except for the use of a specific 
However, the prior teaches and suggests incorporation of soybean polysaccharide in protein-rich food compositions including whey protein taken as nutritional supplements by athletes and by elderly. For example: US 8,367,145 (Ishimoto et al) teaches that in the food composition acidic-soluble proteins such as whey proteins (col. 3, lines 27-29) are  advantageously combined with water-soluble soybean polysaccharide as intended to relieve astringency, for better taste and to prevent protein precipitation (see col. 5, lines 5-44; see col. 10, example 5). US 8,367,145 (Ishimoto et al) teaches the use of soybean polysaccharide in amounts 0.05-3wt% or 0.1-2wt% (col. 5, lines 38-44) in food composition; or, in a particular composition, 1.5% soybean polysaccharide with 3% whey protein and 15% carbohydrate/saccharide (col. 10, lines 59-62). Moreover, the cited US 8,367,145 (Ishimoto et al) teaches the advantageous use of a soybean polysaccharide over a pectin polysaccharide in food compositions with proteins (col. 5, lines 25-44).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add a soybean polysaccharide or to substitute a soybean polysaccharide for a pectin polysaccharide in the protein-rich nutritional food composition of WO 2010/143939 (Meijer et al) as taught and/or suggested by US 8,367,145 (Ishimoto et al) with a reasonable expectation of success in providing a protein-rich food composition intended for athletes and/or elderly because prior art teaches and suggests advantageous use of a soybean polysaccharide in 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 
Further, as applied to claims 11-13: The product of the cited document WO 2010/143939 (Meijer et al) is provided in a single-serve package form of about 100ml or 100g (pages 15-16) which is intended for improving muscle strength, energy level and immunological function (see abstract; see page 2, lines 26-27). 
	Thus, the claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 

Claims 1, 3, 4, 6, 7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/143939 (Meijer et al) and US 8,367,145 (Ishimoto et al) as applied to claims 1, 4, 6, and 10-13  above, and further in view of WO 2012/170021 (Bolster).
The cited documents WO 2010/143939 (Meijer et al) and US 8,367,145 (Ishimoto et al) are relied upon as explained above.
In particular, the cited document WO 2010/143939 (Meijer et al) teaches incorporation of free or added BCAA such as leucine, isoleucine and valine (see 
However, it is well known to include arginine in a combination with BCAA leucine into nutritional compositions for improving muscle function and physical wellbeing; for example: see WO 2012/170021 at par. 0086. The cited WO 2012/170021 (Bolster) explicitly teaches that the use of leucine stimulates muscle protein synthesis, while arginine provide for additional effects in the body such as modulation of immune function (0086). The nutritional composition of WO 2012/170021 (Bolster) include whey protein, amino acids and lactic bacteria probiotics (0005, 0006, 0007, 0089) as the nutritional composition of WO 2010/143939 (Meijer et al). The cited WO 2012/170021 (Bolster) explicitly recognizes addition of “free” AA in addition to protein for the purpose of supporting muscle growth (0093). The cited WO 2012/170021 (Bolster) teaches that “effective amount” of nutrients including AA in the composition depends on condition of individual; and thus, can be modified by one of skill in the art as patient/doctor related treatment (0048).
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add arginine to the nutritional composition of WO 2010/143939 (Meijer et al) as taught and/or suggested by WO 2012/170021 (Bolster) with a reasonable expectation of success in providing a food composition intended for improving muscle strength, energy level and immunological function because combination of arginine with BCAA including leucine in the nutritional compositions is recognized for its beneficial effects since use of leucine stimulates muscle protein synthesis and arginine provide for additional effects in the body such as 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 

Claims 1-7 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2010/143939 (Meijer et al), US 8,367,145 (Ishimoto et al) and WO 2012/170021 (Bolster) as applied to claims 1, 3, 4, 6, 7 and 10-13 above, and further in view of WO 2012/170021 (Bolster).
The cited documents WO 2010/143939 (Meijer et al), US 8,367,145 (Ishimoto et al) and WO 2012/170021 (Bolster) are relied upon as above for the disclosure of nutritional compositions intended for improving wellbeing including muscle strength, energy level and immunological function; wherein, as a whole, the cited compositions comprise: 1) free or “added” amino acids; 2) protein or whey protein; 3) lactic bacteria probiotics; and 4) polysaccharides including a soybean polysaccharide. The cited references recognize incorporation of “a saccharide” including carbohydrates and/or dietary fibers FOS/inulin/AOS into nutritional compositions. For example: see WO 2012/170021 (Bolster) at par. 0155. 

However, it is well known to incorporate glucose and sucrose as well as dextrin as “saccharide” carbohydrate into nutritional compositions. 
For example:  the cited US 8,367,145 (Ishimoto et al) teaches incorporation of 13% of saccharide or a glucose-containing syrup into nutritional composition with whey protein and soybean polysaccharide (example 5). 
For example: WO 2014/155249 (Bailey) discloses a nutritional composition intended for improving muscle protein synthesis, wherein the composition comprise proteins, amino acids and carbohydrate (00121) as well as probiotics (0039), wherein the “saccharide” carbohydrates are glucose, sucrose and dextrin (0065-0067 and 0070), wherein protein is whey protein (00118), wherein amino acids include arginine, leucine, isoleucine and valine (0062). The cited WO 2014/155249 (Bailey) explicitly recognizes that addition of carbohydrate to protein-containing nutritional compositions increases protein synthetic rates (page 30, lines 9-11); and that a carbohydrate to protein ratio is in the range from about 1:1 to about 3:1 (00138) that covers/overlaps the carbohydrate to protein ratio as encompassed by claims 1 and 2. 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to add and/or to use “saccharide” carbohydrates including glucose and/or sucrose in the nutritional composition of WO 2010/143939 (Meijer et al) with a reasonable expectation of success in providing a beneficial food 
One of skill in the art would have recognize and/or would have been motivated to adjust effective amounts of saccharide nutrients including as suggested by prior art and depending on physical conditions and/or nutritional status of individuals under treatment.  
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103. 
Response to Arguments
Applicant's arguments filed on 6/16/2021 have been fully considered but they are not all found persuasive.
Claim rejection under 35 U.S.C. 102 (a) (1) as being anticipated by WO 2010/143939 (Meijer et al) has been withdrawn because the cited reference does not teach incorporation of 0.2-1.7% of soybean polysaccharide into the food composition as required by the presently amended claims.

With regard to the claim rejection under 35 USC § 103 and, in particular, with regard to the teaching by WO 2010/143939 (Meijer et al) Applicants provided several arguments. 
A argument: Applicants argue that the composition of WO 2010/143939 (Meijer et al) is not “a gel-like” composition since gel-like form is achieved by addition of a soybean polysaccharide which is lacking in the cited description (response pages 5-6).  
This argument is not found persuasive because the cited composition is provided as yoghurt drinks (page 5, line 7; page 14, line 10), and, thus, it is “gel-like food” composition within the broadest meaning of the claims. The cited document of WO 2010/143939 (Meijer et al) teaches incorporation of fibers or polysaccharides such as alginate (agar) and pectin (page 3, lines 28-29) that are equivalent “gelling” agents in view of instant specification definitions (page 12, lines 31-32). Thus, the cited document of WO 2010/143939 (Meijer et al) teaches a food composition in “a gel-like” form. 
B argument: Applicants argue that the cited WO 2010/143939 (Meijer et al) does not expressly state amounts as “wt% as intended for the claimed invention, meaning weight includes water or liquid (response page 6).

C-D argument(s): Applicants argue that in a particular disclosure of the cited WO 2010/143939 (Meijer et al) or in the specific example 2 the amount of free amino acid (leucine) is below claimed range (pages 6-7).
 This argument is not found persuasive because argument is solely based on one specific example. However, as a whole and/or in a generic disclosure the cited WO 2010/143939 (Meijer et al) teaches the same amounts for free amino acids as claimed. 
The cited document WO 2010/143939 (Meijer et al) clearly distinguishes between “total” and “free” BCAA and it recognizes addition of free BCAA in addition to the protein BCAA. In particular, the cited document WO 2010/143939 (Meijer et al) teaches (see paragraph bridging pages 6-7) incorporation of BCAA such as leucine in amount up to 5 g per 100ml as a total leucine including both leucine form protein and added “free” AA. The cited document WO 2010/143939 (Meijer et al) further teaches that, when whey protein is incorporated into the composition, between 35-70% of leucine is added as free leucine. Thus, the amount of free leucine (in total 5g/100ml) is 1.75-3.5 g/100ml or 1.75-3.5% which falls into the claimed range 1-10% as required for the free BCAA content of the claimed composition. 
E argument: Applicants argue that the cited WO 2010/143939 (Meijer et al) describes amounts of probiotics as CFU per ml and not as “cells” per g, thus, the disclosed amounts are not the same as required for the claimed product. 
This argument is not found persuasive because term “CFU” means colony forming unit which is “one cell”; and 1 ml of aqueous liquid (as the disclosed composition) is about 1 g. Thus, the probiotic bacteria amounts described as CFU/ml are substantially same as cells/g. Moreover, claimed range 104 to 1014 allows for more than a slight variation even when “gel-like” composition would be heavier than same volume of water. With regard to “viability” argument it is noted that claimed product is not limited by either viable or dead cells. Besides, amounts of non-viable cells are also commonly described by CFU. 
 No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
Vera Afremova
September 18, 2021
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653